EXHIBIT 10.2(2)(C)
2008 A. H. BELO INCENTIVE COMPENSATION PLAN
EVIDENCE OF GRANT
Participant: Name
Date of Grant: Date Of Grant
Under the terms of the A. H. Belo 2008 Incentive Compensation Plan (the “Plan”),
you have been granted the following grant(s). All grant(s) are effective on the
Date of Grant set forth above and are subject to the applicable terms and
conditions of the Plan, which are incorporated herein by reference. Your
long-term incentive grant(s) are described below.
1. Stock Options

     
Number of shares:
  ##,### shares of A. H. Belo Corporation Series B Common Stock
 
   
Option exercise price:
  $X.XX per share
 
   
Vesting and exercise date:
  ##,### shares on and after Month/Day/Year (one year from grant date)
 
  ##,### shares on and after Month/Day/Year (2 years from grant date)
 
  ##,### shares on and after Month/Day/Year (3 years from grant date)
 
   
Expiration date:
  The options will expire on, and may not be exercised after, Month/Day/Year
(ten years from grant date)

Your right, if any, to exercise vested and unvested stock options upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Evidence of Grant.
2. Time-Based Restricted Stock Units (RSUs)

     
Number of RSUs:
  ##,###
 
   
Vesting:
  ##,### shares (40% of total grant) on Month/Day/Year (one year from grant
date)
 
   
 
  ##,### shares (30% of total grant) on Month/Day/Year (2 years from grant date)
 
   
 
  ##,### shares (30% of total grant) on Month/Day/Year (3 years from grant date)

 



--------------------------------------------------------------------------------



 



     
Payment date:
  40% within 10 business days following the vesting date for year
                    . (one year from grant date)
 
   
 
  30% within 10 business days following the vesting date for year
                    . (2 years from grant date)
 
   
 
  30% within 10 business days following the vesting date for year
                    . (3 years from grant date)
 
   
Form of payment:
  60% in shares of A. H. Belo Corporation Series A Common Stock; 40% in cash

 



--------------------------------------------------------------------------------



 



Your right, if any, to payment with respect to your time-based RSUs upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Evidence of Grant. Notwithstanding Appendix A, if you are an
officer or key employee of A. H. Belo, your payment will be deferred for
6 months after termination of employment if necessary to comply with
Section 409A of the Internal Revenue Code.
3. Performance-Related RSUs

     
Number of RSUs to
  Target level of performance:
be earned:
  Minimum level of performance:
 
  Below minimum level of performance: None
Maximum level of performance:
 
   
Performance Period:
  January 1, [fiscal year following grant date] through December 31, [fiscal
year following grant date]
 
   
Performance measures:
  The same performance measures that are used for determining the amount of your
[year of grant +1] bonus
 
   
Vesting:
  Earned RSUs vest as follows:
 
  33.3% on the annual earnings release date for the year ending December 31,
[one year following grant date]
 
   
 
  33.3% on the annual earnings release date for the year ending December 31,
[two years following grant date]
 
   
 
  33.3% on the annual earnings release date for the year ending December 31,
[three years following grant date]
 
   
Payment dates:
  Within 10 business days after A. H. Belo’s annual earnings release for [year
of grant +1], [year of grant +2] and [year of grant +3], respectively
 
   
Form of payment:
  60% in shares of A. H. Belo Corporation Series A Common Stock; 40% cash

Your right, if any, to payment with respect to your performance-related RSUs
upon your termination of employment is set forth in the termination guidelines
attached as Appendix A to this Evidence of Grant. Notwithstanding Appendix A, if
you are an officer or key employee of A. H. Belo, your payment will be deferred
for 6 months after termination of employment if necessary to comply with
Section 409A of the Internal Revenue Code.
4. Change in Control
In the event of a Change in Control as defined in the Plan, all RSUs will vest
immediately. Vested RSUs will be paid at the earliest practicable date that
payment may be made without violating any applicable provision of Section 409A
of the Internal Revenue Code.
If you have questions concerning this grant, please contact Dan Blizzard at
(214) 977-7246.

 



--------------------------------------------------------------------------------



 



2008 A. H. Belo Incentive Compensation Plan Evidence of Grant
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs). For purposes of these Guidelines, a year of
service will be determined in the same manner as a year of service under the
A. H. Belo Savings Plan as amended from time to time.

                      Time-Based   Performance-Related Termination Reason  
Stock Options   RSUs   RSUs Voluntary resignation   All options, unvested and
vested, are forfeited immediately   Unvested RSUs are forfeited immediately  
Unvested RSUs are forfeited immediately               Discharge for cause 1  
All options, unvested and vested, are forfeited immediately   Unvested RSUs are
forfeited immediately   Unvested RSUs are forfeited immediately              
Retirement 2, Death or Long-Term Disability   Vesting is accelerated and options
remain exercisable for original term of the option.   RSUs fully vest and are
paid as soon as practicable.   RSUs still subject to performance goals (within
one year of grant) are forfeited immediately. RSUs earned after the one-year
performance period become fully vested and are paid as soon as practicable.

 

1   Cause is determined by the Compensation Committee.   2   Retirement is
defined as at least age 55 with 3 or more years of service.

 



--------------------------------------------------------------------------------



 



A. H. Belo 2008 Incentive Compensation Plan Evidence of Award
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units

              Termination Reason:             Discharge without          
Performance-Related cause   Stock Options   Time-Based RSUs   RSUs Executive
officers, general managers and head of operating unit   Unvested options are
forfeited immediately. Vested options remain exercisable for one year from date
of termination.   Unvested RSUs are forfeited immediately   Unvested RSUs are
forfeited immediately               Participants with 10 or more years of
service   Unvested options are forfeited immediately. Vested options remain
exercisable for one year from date of termination.   Unvested RSUs are forfeited
immediately   Unvested RSUs are forfeited immediately               Participants
with more than 5 but less than 10 years of service   Unvested options are
forfeited immediately. Vested options remain exercisable for six months from
date of termination.   Unvested RSUs are forfeited immediately   Unvested RSUs
are forfeited immediately               Participants with 5 or fewer years of
service   Unvested options are forfeited immediately. Vested options remain
exercisable for three months from date of termination.   Unvested RSUs are
forfeited immediately   Unvested RSUs are forfeited immediately

 